DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 2 recites: “a liquid” should be --a liquid supply port--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2; and 5-7 are as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US 2019/0297952).

However, Qiu does not explicitly disclose wherein a distance between the upstream-side opening edge and upstream-side end is smaller than a distance between the downstream-side opening edge and the downstream-side end.
Although, Qiu does not mention the different distance as recited above. However, a person having ordinary skill in the art would know that having as recited above different distance can only deal with change in size because such modification still would not change the main function of the cartridge nor the performing of the inhaler to the user but rather provide more space to accommodate more aerosol before being inhale by users. Furthermore, since applicants have present no explanation that these particular configurations of the distance different are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of the providing a distance between the upstream-side opening edge and upstream-side end is smaller than a distance between the downstream-side opening edge and the downstream-side end. 


	As per claim 2: Qiu disclose the cartridge 1 for an inhaler, the cartridge 1; wherein the partition member (as shown in figs. 1; 3; and 5; wherein the wall separate between the reservoir chamber with the smoke outlet passage) includes an upstream portion positioned between the upstream- side opening edge and the upstream-side end (wherein the aerosol is being generated) and a downstream portion positioned between the downstream-side end and the downstream-side end (wherein aerosol stays before exit to the smoke outlet (mouthpiece)). 
	However, Qiu does not explicitly disclose a longitudinal length of the downstream portion is longer than a longitudinal length of the upstream portion. 
	Although, Qiu does not mention a longitudinal length of the downstream portion is longer than a longitudinal length of the upstream portion. However, a person having ordinary skill in the art would know that having as recited above different in length can only deal with change in size because such modification still would not change the main function of the cartridge nor the performing of the inhaler to the user but rather provide more space to accommodate more aerosol before being inhale by users. Furthermore, since applicants have present no explanation that these particular configurations of the different in length are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of the providing a longitudinal length of the downstream portion is longer than a longitudinal length of the upstream portion.
	In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the cartridge for an inhaler taught by Qiu such that it would have a longitudinal length of the downstream portion is longer than a longitudinal length of 

	As per claims 5-7: Qiu disclose the cartridge 1 for an inhaler, the cartridge 1, wherein the housing includes an air outlet port 110 communicating with the air flow passage 103; and an air inlet port 104 provided at a position facing the heater and communicating with the air flow passage 103; and a battery 71 portion configured to supply electric power to the heater 315a of the cartridge 1.

	 Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831